REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
	1.1.	The Double Patenting Rejection is hereby withdrawn in view of the proper Terminal Disclaimer filed January 13, 2022.
	1.2.	None of the prior art references of record, singly or combined, teach or suggest self-crosslinkable core-shell particles wherein the shell comprises urethane linkages, keto- and/or aldo-functional groups and hydrazide functional groups.  Xu teaches core-shell particles; however, the keto-and/or aldo-functional groups and hydrazide functional groups are mutually exclusively present in the shell; that is, when keto- and/or aldo-functional groups are present, the shell is free of the hydrazide functional groups, and vice versa (Xu, para. 0047 and 0049).  Therefore, it would not have been obvious to include both functional groups in the shell.  Additionally, Xu teaches the use of a crosslinker in the composition containing the core-shell particles which suggests that the particles are not self-crosslinkable.
Applicant is advised that in compliance with 37 CFR 1.72(a), the title of the application has been changed as follows:
	Coating Composition for Extreme Washable Coatings Comprising Self-Crosslinkable Core-Shell Particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



April 7, 2022